 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                EASTERN DISTRICT OF CALIFORNIA
 6
                                           FRESNO DIVISION
 7
 8
 9   MARIA PERPULY,                                 )   Case No. 1:18-cv-00961-SAB
                                                    )
          Plaintiff,                                )   ORDER ON STIPULATION TO
10
          v.                                        )   VOLUNTARY REMAND PURSUANT TO
11                                                  )   SENTENCE FOUR OF 42 U.S.C. § 405(g)
     COMMISSIONER OF SOCIAL SECURITY,               )   AND TO ENTRY OF JUDGMENT
12        Defendant.                                )
                                                    )   (ECF No. 16)
13                                                  )
                                                    )
14                                                  )
          Pursuant to the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of 42
15
     U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
16
     IS HEREBY ORDERED that:
17
          1.       Judgment is entered on behalf of Plaintiff Maria Perpuly and against the
18
     Commissioner of Social Security;
19
          2.       The above-captioned action is remanded to the Commissioner of Social Security
20
     for further proceedings consistent with the terms of the Stipulation to Remand; and
21
          3.       The Clerk of the Court is directed to close this matter.
22
23
     IT IS SO ORDERED.
24
25
     Dated:    March 5, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28
